Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                November 02, 2016

The Court of Appeals hereby passes the following order:

A17D0108. DRUID HILLS CIVIC ASSOCIATION, INC. et al. v. ROBERT
    H. BUCKLER et al.

      Applicants Druid Hills Civic Association, Inc., Leland W. K. Chung, Paul M.
Parker, and Elise N. Riley have filed a motion to withdraw this application for
discretionary appeal. The motion is hereby GRANTED, and the application is deemed
WITHDRAWN.

                                      Court of Appeals of the State of Georgia
                                              C l e r k ’ s                O f f i c e ,
                                                    11/02/2016
                                      Atlanta,____________________
                                              I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                            , Clerk.